DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. The Applicant argues 1) there is improper motivation to combine Biederman-Karam with Osann as the addition of sensors from Osann impermissibly changes the principle of operation of the device of Karam, and “to independently monitor and control power consumption feedback information at each point in the network” appears to be already present in Karam, and 2) improper hindsight was used due to improper rationale for the motivation to combine and failure to articulate reasoning with a rational underpinning, and 3) the combination of references changes the principle of operation and 4) Osann teaches away from the principle operation of the prior art of record.  The Examiner respectfully disagrees.
 	As to 1) Biederman, Figure 2, Columns 3-5, teach a conference system comprising a Power Source Equipment 22 and a plurality of Powered Devices 24 connected to said Power Source Equipment 22 which provides power to said Devices.  Negotiators 40 in each Device negotiate with the Power Source Equipment 22 by sending a power requirement and in return, Power Source Equipment 22 Karam, Columns 5 and 6, is used to show that power characteristics of power output, at the output port of the First Conferencing Unit, can be sensed using a sensor.  However Karam only shows a single sensor in the First Powered Device 14 and fails to teach a sensor at the output port of the Control Unit as claimed in Claim 1, and additional sensors at each output port of subsequent Conferencing Units as claimed in Claim 2.  Therefore, Osann, Columns 5 and 9, is combined to teach a communication system that provides a plurality of sensors, each at every device point to measure device energy output.  Therefore the rationale to combine Osann is to sense output at all of the devices in the system, not just the first as taught in Biderman-Karam.  The Applicant further argues “to independently monitor and control power consumption feedback information at each point in the network” appears to be already present in Karam, which as just shown, is false, because only a single point in the network is monitored in Karam as Karam’s secondary devices, “Second Powered Device 16”, lack the Classification Circuit 20 and rely on First Powered Device 14 for that functionality. Furthermore it does not appear subsequent devices can be connected to the Second Powered Device 16 because of that.
 	As to 2) Proper rationale for the motivation to combine was provided in the previous Office Action and as discussed above, the proposed modifications provide a clear flow from the knowledge of a person of ordinary skill in the art at the time of Applicant’s filing, as being able to sense a plurality of power output characteristics is a clear and obvious improvement over sensing a single power output characteristic.
 	As to 3) As discussed above, the combination of references do not change the principle operation as the principle operation would remain the same, but apply to a plurality of devices instead of a singular device.
Osanns sensors does not change the principle operation as discussed above, and although the additional complexity of adding a sensor at each device is true, it is a necessary necessity since not only do the claims require it, but the power output characteristic at each output device could not be sensed without it.  Therefore the argument is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman (U.S. Patent No. 7,240,224) in view of Karam (U.S. Patent No. 7,613,939) and in further view of Osann (U.S. Patent No. 8,265,776).

 	As to Claim 1, Biederman discloses a conferencing system comprising: a control unit (Power Sourcing Equipment 22, Figure 2) having a data bus, a power bus, an output port in communication with the power bus, and a sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Column 5, Lines 16-19); and 
 	a first conferencing unit (Powered Device 24, Figure 2) in communication with the data bus of the control unit (Power Source Equipment 22, three powered Device 24, 26, and 28 and three transmission Media 30, 32, and 34, Figure 2), the first conferencing unit having an input port in communication with the power bus via connection to the output port of the control unit, an output port (The three Powered Devices 24, 26 and 28 are linked in a chain between inputs and outputs on the communication bus. Column 3, Lines 40-43); 
 	wherein data associated with the sensed power characteristics at the output port of the first conferencing unit is capable of being communicated over the data bus to the control unit (Column 4, Lines 16-18).
 	However, Biederman does not expressly disclose a second sensor in communication with the first conferencing unit capable of sensing one or more power characteristics of power output at the first conferencing unit.
 	Karam, in the same field of endeavor, teaches a second sensor in communication with the the first conferencing unit capable of sensing one or more power characteristics of power output at the first conferencing unit (First Powered Device 14 senses a power demand and a power classification signal, “power characteristics of power output”, of said First Powered Device 14, which is used to determine the amount of power to provide to the Second Powered Device 16. Column 5, Lines 42-67, paragraph bridging Columns 5 and 6, and Column 6, Lines 26-50).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman, with including a second sensor capable of sending power characteristics of power output as taught by Karam.  The motivation would have been to allow for additional device to be connected and detected by each device in order to provide power to reduce network complexity. 
 	Bierderman-Karam, fail to teach a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port.
 	Osann, in the same field of endeavor, teaches a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Energy Monitoring And Control point sensors are installed at each output port to sense one or more power characteristics at said output ports to monitor and control power consumption feedback information at each point in the network.  Column 5, Lines 25-57, Column 9, Lines 3-22).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman-Karam, with including a multiple sensors in the output port capable of sending power characteristics of power output as taught by Osann.  The motivation would have been to independently monitor and control power consumption feedback information at each point in the network.

 	As to Claim 2, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  -Osann further teaches a second conferencing unit in communication with the data bus of the control unit (Powered Device 26, Figure 2), the second conferencing unit having an input port in communication with the power bus via connection to the output port of the first conferencing unit, an output port in communication with the power bus, and a third sensor in communication with the output port of the second conferencing unit capable of sensing one or more power characteristics at the output port of the second conferencing unit; wherein data associated with the sensed power characteristics at the output port of the second conferencing unit is capable of being communicated over the data bus to the control unit (Column 5, Lines 25-57 and Column 9, Lines 3-22)).

 	As to Claims 3 and 16, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the output port of the control unit and the input port and the output port of the first conferencing unit is in communication with the data bus (Communication Line 30, Figure 2).

Claims 4 and 17, Biederman-Karam-Osann teach the system as previously discussed in Claim 3.  Biederman further teaches wherein each of the output port of the control unit and the input port and output port of the first conferencing unit is in communication with a respective connector jack (Column 3, Lines 22-40).

 	As to Claims 5 and 18, Biederman-Karam-Osann teach the system as previously discussed in Claim 4.  Biederman further teaches wherein the input and output ports of the first conferencing unit are interchangeable (Column 3, Lines 22-40).

 	As to Claims 6 and 19, Biederman-Karam-Osann teach the system as previously discussed in Claim 3.  Biederman further teaches wherein the output port of the control unit and the input port and the output port of the first conferencing unit is in communication with the data bus and the power bus via connection by a cable (Figure 2; Column 3, Lines 22-40).

 	As to Claims 7 and 20, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the data bus is a wireless data bus wirelessly in communication with the first conferencing unit (Column 2, Lines 60-65).

 	As to Claims 8 and 21, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches a wireless router in communication with the control unit and the first conferencing unit (Column 2, Lines 60-65).

 	As to Claims 9 and 22, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the one or more power characteristics is selected from the (Column 5, Lines 4-21).

 	As to Claims 10, 23 and 29, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein each sensor of the control unit and the first conferencing unit comprises circuitry capable of sensing voltage and current (Column 5, Lines 4-21).

 	As to Claims 11, 24 and 30, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the control unit processes one or more of the sensed power characteristics and outputs data for presentment to a user (Column 5, Lines 40-45).

 	As to Claims 12, 25 and 31, Biederman-Karam-Osann teach the system as previously discussed in Claim 2.  Biederman further teaches wherein the control unit detects an order of connection of the first and the second conferencing units by processing the one or more power characteristics sensed at the respective output ports of the first and the second conferencing units (Column 4, Lines 10-45).

 	As to Claims 13, 26 and 32, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the control unit determines whether a second conferencing unit can be connected to the output port of the first conferencing unit by processing the one or more power characteristics sensed at the output port of the first conferencing unit (Column 4, Lines 10-45).

 	As to Claims 14, 27 and 33, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the first conferencing unit is selected from the group (Column 1, Lines 15-21).

 	As to Claim 15, Biederman further discloses a conferencing system comprising: a control unit (Power Sourcing Equipment 22, Figure 2) having a data bus, a power bus, an output port in communication with the power bus, a sensor in communication with the output port capable of sensing one or more power characteristics at the output port, and an output interface (Column 5, Lines 16-19); 
 	a first conferencing unit (Powered Device 24, Figure 2)  in communication with the data bus of the control unit, the first conferencing unit having an input port in communication with the power bus via connection to the output port of the control unit, an output port in communication with the power bus, and a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics at the output port of the first conferencing unit (Column 5, Lines 9-12); and 
 	a second conferencing unit (Powered Device 26, Figure 2) in communication with the data bus of the control unit, the second conferencing unit having an input port in communication with the power bus via connection to the output port of the first conferencing unit, an output port in communication with the power bus, and a sensor in communication with the output port of the second conferencing unit capable of sensing one or more power characteristics at the output port of the second conferencing unit (Column 5, Lines 9-12); 
 	wherein data associated with the sensed power characteristics at the output ports of the first and the second conferencing units are capable of being communicated over the data bus to the control unit and processed for output to the output interface (Column 4, Lines 16-18).
Biederman does not expressly disclose a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics of power output at the output port of the first conferencing unit.
 	Karam, in the same field of endeavor, teaches a sensor in communication the first conferencing unit capable of sensing one or more power characteristics of power output of the first conferencing unit (First Powered Device 14 senses a power demand and a power classification signal, “power characteristics of power output”, of said First Powered Device 14, which is used to determine the amount of power to provide to the Second Powered Device 16. Column 5, Lines 42-67 and Column 6, Lines 1-58).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman, with including a sensor capable of sending power characteristics of power output as taught by Karam.  The motivation would have been to allow for additional device to be connected and detected by each device in order to provide power to reduce network complexity. 
 	Bierderman-Karam, fail to teach a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port.
 	Osann, in the same field of endeavor, teaches a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Energy Monitoring And Control point sensors are installed at each output port to sense one or more power characteristics at the output port.  Column 5, Lines 25-57, Column 9, Lines 3-22).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman-Karam, with including a multiple sensors in the output port capable of sending power Osann.  The motivation would have been to independently monitor and control power consumption feedback information at each point in the network.


 	As to Claim 28, Biederman further discloses a conferencing system comprising: a control unit (Power Sourcing Equipment 22, Figure 2) having a data bus, a power bus, an output port in communication with the power bus, and a sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Column 5, Lines 16-19); and 
 	a plurality of conferencing units (Powered Devices, Figure 2) each in communication with the data bus and each comprising an input port and an output port in communication with the power bus, each input port being in communication with the power bus via connection to either one of the output port of the control unit or the output port of another one of the plurality of conferencing units, each of the plurality of conferencing units further comprising a sensor in communication with the output port of the conferencing unit capable of sensing one or more power characteristics at the output port of the conferencing unit (Column 5, Lines 9-12); 
 	wherein data associated with the sensed power characteristics at each of the respective output ports of the plurality of conferencing units are capable of being communicated over the data bus to the control unit (Column 4, Lines 16-18).
 	However, Biederman does not expressly disclose a sensor in communication the first conferencing unit capable of sensing one or more power characteristics of power output of the first conferencing unit.
 	Karam, in the same field of endeavor, teaches a sensor in communication with the first conferencing unit capable of sensing one or more power characteristics of power output of the first conferencing unit (First Powered Device 14 senses a power demand and a power classification signal, “power characteristics of power output”, on the output port of said First Powered Device 14, which is used to determine the amount of power to provide to the Second Powered Device 16. Column 5, Lines 42-67 and Column 6, Lines 1-58).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman, with including a sensor capable of sending power characteristics of power output as taught by Karam.  The motivation would have been to allow for additional device to be connected and detected by each device in order to provide power to reduce network complexity. 
 	Bierderman-Karam, fail to teach a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port.
 	Osann, in the same field of endeavor, teaches a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Energy Monitoring And Control point sensors are installed at each output port to sense one or more power characteristics at the output port.  Column 5, Lines 25-57, Column 9, Lines 3-22).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman-Karam, with including a multiple sensors in the output port capable of sending power characteristics of power output as taught by Osann.  The motivation would have been to independently monitor and control power consumption feedback information at each point in the network.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456